DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mathew Loppnow on 05/25/2022.
The application has been amended as follows: 

An article of clothing comprising: 
a clothing body adapted to be worn by a user; 
a pocket assembly formed as part of the clothing body, the pocket assembly including an inner panel disposed as a part of the pocket assembly, the inner panel including an electrically conductive material, and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing; 
a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information;
wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy, 
wherein the electrically conductive material comprises shield material that shields a user from the radio-frequency energy emitted from the portable electronic device,
wherein the radio-frequency shielding information includes information corresponding to the electrically conductive material shielding the user from the radio-frequency energy emitted from the portable electronic device placed in the pocket assembly, and 
wherein the radio-frequency identification tag provides the radio-frequency shielding information to the portable electronic device placed in the pocket assembly.

Cancelled.
19. An article of clothing comprising: 
a clothing body adapted to be worn by a user; 
a pocket assembly formed as part of the clothing body the pocket assembly including 
an inner panel disposed as a part of the pocket assembly, the inner panel including an electrically conductive material, wherein the electrically conductive material comprises radio-frequency shield material that shields a user from the radio-frequency energy emitted from a portable electronic device; and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing; and 
a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, the radio-frequency identification tag comprising an antenna, where the radio-frequency identification tag is powered via radio- frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna, and where the radio- frequency identification tag is located within the pocket assembly between the inner panel and the outer panel;
wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy, wherein the electrically conductive material comprises shield material that shields a user from the radio-frequency energy emitted from the portable electronic device, 
wherein the radio-frequency shielding information includes information corresponding to the electrically conductive material shielding the user from the radio-frequency energy emitted from the portable electronic device placed in the pocket assembly, and 
wherein the radio-frequency identification tag provides the radio-frequency shielding information to the portable electronic device placed in the pocket assembly.

21. Cancelled.


Claim status

This action is in response to applicant filed on 04/21/2022. 
Claims 1, 10 and 19 have been amended.
Claims 2, 11, 20 and 21 have been cancelled.
Claims 22 is new.
Claims 1, 3-10, 12-19 and 22 are pending for examination.

Response to Arguments
In view of the examiner amendment set forth herein above, the arguments dated 04/25/2019 are moot and all of the rejection set forth in the Office Action dated 02/19/2019 are withdrawn.

Allowable Subject Matter
Claims 1, 3-10, 12-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches An article of clothing comprising: 
a clothing body adapted to be worn by a user; 
a pocket assembly formed as part of the clothing body, the pocket assembly including an inner panel disposed as a part of the pocket assembly, the inner panel including an electrically conductive material, and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing; 
a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information;
wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy, 
wherein the electrically conductive material comprises shield material that shields a user from the radio-frequency energy emitted from the portable electronic device,
wherein the radio-frequency shielding information includes information corresponding to the electrically conductive material shielding the user from the radio-frequency energy emitted from the portable electronic device placed in the pocket assembly, and 
wherein the radio-frequency identification tag provides the radio-frequency shielding information to the portable electronic device placed in the pocket assembly.

Cancelled.
19. An article of clothing comprising: 
a clothing body adapted to be worn by a user; 
a pocket assembly formed as part of the clothing body the pocket assembly including 
an inner panel disposed as a part of the pocket assembly, the inner panel including an electrically conductive material, wherein the electrically conductive material comprises radio-frequency shield material that shields a user from the radio-frequency energy emitted from a portable electronic device; and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing; and 
a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, the radio-frequency identification tag comprising an antenna, where the radio-frequency identification tag is powered via radio- frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna, and where the radio- frequency identification tag is located within the pocket assembly between the inner panel and the outer panel;
wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy, wherein the electrically conductive material comprises shield material that shields a user from the radio-frequency energy emitted from the portable electronic device, 
wherein the radio-frequency shielding information includes information corresponding to the electrically conductive material shielding the user from the radio-frequency energy emitted from the portable electronic device placed in the pocket assembly, and 
wherein the radio-frequency identification tag provides the radio-frequency shielding information to the portable electronic device placed in the pocket assembly.

The closest prior art of record is Alberth, Jr et al. (US 9,362,618 in view of Crowley (US 2012/0080528) where it teaches an article of clothing comprising: 
a clothing body adapted to be worn by a user; 
a pocket assembly formed as part of the clothing body the pocket assembly including 
an inner panel disposed as a part of the pocket assembly, the inner panel including an electrically conductive material, wherein the electrically conductive material comprises radio-frequency shield material that shields a user from the radio-frequency energy emitted from a portable electronic device; and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing; and 
a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, the radio-frequency identification tag comprising an antenna, where the radio-frequency identification tag is powered via radio- frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna, and where the radio- frequency identification tag is located within the pocket assembly between the inner panel and the outer panel. However, the cited reference fail to individually disclose, or suggest when combined, wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy, wherein the electrically conductive material comprises shield material that shields a user from the radio-frequency energy emitted from the portable electronic device, 
wherein the radio-frequency shielding information includes information corresponding to the electrically conductive material shielding the user from the radio-frequency energy emitted from the portable electronic device placed in the pocket assembly, and 
wherein the radio-frequency identification tag provides the radio-frequency shielding information to the portable electronic device placed in the pocket assembly.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy, wherein the electrically conductive material comprises shield material that shields a user from the radio-frequency energy emitted from the portable electronic device, 
wherein the radio-frequency shielding information includes information corresponding to the electrically conductive material shielding the user from the radio-frequency energy emitted from the portable electronic device placed in the pocket assembly, and 
wherein the radio-frequency identification tag provides the radio-frequency shielding information to the portable electronic device placed in the pocket assembly.
in combination with the recited structural limitations of the claimed invention.

Conclusion



	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689